COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00045-CV


Stephen Nolan Bedford and Autumn           §    From the 96th District Court
Bedford
                                           §    of Tarrant County (096-275689-14)
v.
                                           §    February 11, 2016
Darin Spassoff and 6 Tool, LLC,
formerly known as Dallas Dodgers           §    Opinion by Justice Meier
Baseball Club, LLC, d/b/a Dallas
Dodgers Baseball                           §    Dissent by Justice Walker

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s order. It is ordered that the order of the

trial court is affirmed in part, reversed in part, and remanded. We affirm that

portion of the trial court’s order that denied the motion to dismiss as to Appellees’

libel claim. We reverse that portion of the trial court’s order that denied the

Appellants’ motion to dismiss as to Appellees’ business disparagement,

intentional infliction of emotional distress, tortious interference, and breach of

contract claims.   We remand this case to the trial court further proceedings
consistent with this opinion and in accordance with the Texas Citizens

Participation Act.

      It is further ordered that Appellants Stephen Nolan Bedford and Autumn

Bedford shall pay all costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Bill Meier
                                         Justice Bill Meier